Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 1 of 26. PageID #: 346
             Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 2 of 26. PageID #: 347


AO 399 (01/09) Waiver of the Service of Summons




                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )    Civil Action No. 1:19-op-46092
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      The Court's moratorium on all filings includes a moratorium on the filing of answers or motions runder Rule12.
Defendants will not answer or move under Rule12 unless so ordered by the Court. The failure to file an answer or motion
under Rule12 will not be grounds for a default judgement.

Date:       12/4/2019
                                                                                                    Signature of the attorney or unrepresented party

                   Cardinal Health, Inc.                                                                               Emily Pistilli
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                               Williams & Conolly LLP
                                                                                                               725 Twelfth Street, NW
                                                                                                               Washington, DC 20005
                                                                                                                            Address

                                                                                                                    epistilli@wc.com
                                                                                                                        E-mail Address

                                                                                                                     (202) 434-5652
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

      If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
           Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 3 of 26. PageID #: 348




AO 399(01.'09) Waiver ofihe Service of Sumiiums


                                      United States District Court
                                                                          for the
                                                             Northern District of Ohio


                   Town of Clinton, MA                               ^
                           PhuUiff                                    ^
                               V.
                                                                     )      Civil Action No. 1:19-op-46092
      Amerisourcebergen Drug Corp., etal.                            )
                           Defemiant                                 )

                                             WAIVER OF THE SERVICE OF SUMMONS
                              James C, Peterson
           (Kame ofihe plavuffs aiiorney or unrepresented plainlifD

      I have received your request to waive service of a summons in this action along with a copy ofthe complaint, Iwo
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
         I, or the entity 1 represent, agree to save the expense of serving a summons and complaint in this case.
         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
 and the venue of the action, but that 1 waive any objections to the absence of a summons or of service.

      The Court's moratorium on all filings includes a moratorium on the filing ofanswers or motions runder Rulel2.
 Defendants will not answer or move under Rulel2 unless so ordered by the Court. The failure to file an answer or motion
 under Rulel2 will not be grounds for a default judgement.

 Date- JAN 1 4 im                                                                                    Stgnalure ofthe attorney or unrepreseniea party

                  McKesson Corporation                                                                                Nathan Shafroth
     Printed name ofparly M-annng service ofsummons                                                                       Printed Name
                                                                                                                   Covlngton & Burling LLP
                                                                                                             One Front Street, Suite 3500
                                                                                                              San Francisco, CA 94111
                                                                                                                             Address

                                                                                                                     nshafroth@cov.com
                                                                                                                         E-matl Address

                                                                                                                      (415) 591-7053
                                                                                                                        Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
        Rule 4 of the Federal Rules ofCivil Procedure requires certain dcfendams to cooperate in saving unnecessary expenses of serving a summons and
 complaint A defendant who is located in the United Stales and who fails to return a signed waiver of service requested by a plaintiff located m the United
 States will be required to pay the expenses of service, unless tlic defendant shows good cause for the failure.

        "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
 iurisdiction over this matter or over the defendant or the defendant's property.

        If the waiver is sianed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
 summons or of service.


        if you waive service, then you must, within the lime specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
  a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than il a summons had been served.
             Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 4 of 26. PageID #: 349


AO 399 (01/09) Waiver of the Service of Summons




                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )    Civil Action No. 1:19-op-46092
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

Date: 12/4/2019
                                                                                                    Signature of the attorney or unrepresented party

  Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.                                                                     Evan K. Jacobs
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                           Morgan, Lewis & Bockius LLP
                                                                                                               1701 Market Street
                                                                                                             Philadelphia, PA 19103
                                                                                                                            Address

                                                                                                         evan.jacobs@morganlewis.com
                                                                                                                        E-mail Address

                                                                                                                      215-963-5329
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

      If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 5 of 26. PageID #: 350


AO 399 (01/09) Waiver of the Service of Summons




                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )    Civil Action No. 1:19-op-46092
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

Date:      12/4/2019
                                                                                                    Signature of the attorney or unrepresented party

                       Cephalon, Inc.                                                                                Evan K. Jacobs
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                          Morgan, Lewis, & Bockius, LLP
                                                                                                               1701 Market Street
                                                                                                             Philadelphia, PA 19103
                                                                                                                            Address

                                                                                                         evan.jacobs@morganlewis.com
                                                                                                                        E-mail Address

                                                                                                                     (215) 963-5329
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

      If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 6 of 26. PageID #: 351


AO 399 (01/09) Waiver of the Service of Summons




                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )    Civil Action No. 1:19-op-46092
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

Date:       12/4/2019
                                                                                                    Signature of the attorney or unrepresented party

          Teva Pharmaceuticals USA, Inc.                                                                             Evan K. Jacobs
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                          Morgan, Lewis & Bockius, LLP
                                                                                                              1701 Market Street
                                                                                                            Philadelphia, PA 29103
                                                                                                                            Address

                                                                                                         evan.jacobs@morganlewis.com
                                                                                                                        E-mail Address

                                                                                                                     (215) 963-5329
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

      If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 7 of 26. PageID #: 352


AO 399 (01/09) Waiver of the Service of Summons




                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )    Civil Action No. 1:19-op-46092
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

Date:      12/4/2019
                                                                                                    Signature of the attorney or unrepresented party

               Watson Laboratories, Inc.                                                                             Evan K. Jacobs
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                          Morgan, Lewis & Bockius, LLP
                                                                                                              1701 Market Street
                                                                                                            Philadelphia, PA 19103
                                                                                                                            Address

                                                                                                         evan.jacobs@morganlewis.com
                                                                                                                        E-mail Address

                                                                                                                     (215) 963-5329
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

      If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 8 of 26. PageID #: 353


AO 399 (01/09) Waiver of the Service of Summons




                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )    Civil Action No. 1:19-op-46092
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

Date:      12/4/2019
                                                                                                    Signature of the attorney or unrepresented party

                         Actavis LLC                                                                                   Evan Jacobs
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                           Morgan Lewis & Bockius, LLP
                                                                                                               1701 Market Street
                                                                                                             Philadelphia, PA 19103
                                                                                                                            Address

                                                                                                         evan.jacobs@morganlewis.com
                                                                                                                        E-mail Address

                                                                                                                      215-963-5329
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

      If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
         Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 9 of 26. PageID #: 354




AO 399 (01/09) Waiver of the Service of Summons



                                       United States District Court
                                                                       for the
                                                              Northern District of Ohio

                     Town of Clinton, MA                               ^
                           Plaintiff                                   ^

                                                                       )     Civil Action No. 1:19-op-4605$^'r)>
       Amerisourcebergen DrugCorp., etal.                                                                       )~
                           Defendant                                   )

                                             WAIVER OF THE SERVICE OF SUMMONS
To.                          James C. Peterson
            (Name of the plaintiffs attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity 1 represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      1 also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.
Date: jjkfl                                                                                            ft • KWM

             ’   I                                                                                  Signature of the attorney or unrepresented party

                     Johnson & Johnson                                                                                  Stella D. Kim
      Printed name ofparty waiving service ofsummons                                                                       Printed Name

                                                                                                                 O'Melveny & Myers LLP
                                                                                                                 400 South Hope Street
                                                                                                                 Los Angeles, CA 90071
                                                                                                                             Address

                                                                                                       skim@omm.com;okomp@QmmiOOHa.
                                                                                                                         E-rnatl Address

                                                                                                                      (213) 430-6000
                                                                                                                        Telephone number

                                         Duty to Avoid Unnecessary Expenses of Serving a Summons
     Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.


        "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.


        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.


        If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
        Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 10 of 26. PageID #: 355




AO 399 (01/09) Waiver of the Service of Summons



                                       United States District Court
                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA
                           Plaintiff
                               V.
                                                                             Civil Action No. 1:19-op-460^?0
       Amerisourcebergen Drug Corp., etal
                          Defendant

                                             WAIVER OF THE SERVICE OF SUMMONS
To.                          James C. Peterson
           (Name ofthe plaintiff’s attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity 1 represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

Date:
           >      r
                                                                                                                                                  lAfo
                                                                                                    Signature of the attorney or unrepresented party

 Janssen Pharmaceutica, Inc. n/k/a Janssen                                                                              Stella D. Kim
      Printed name ofparty waiving service ofsummons                                                                       Printed Name

                                                                                                                 O'Melveny & Myers LLP
Pharmaceuticals, Inc.                                                                                            400 South Hope Street
                                                                                                                 Los Angeles, CA 90071
                                                                                                                             Address

                                                                                                       skim@omm.com;‘9t<om|a®emnn.com.
                                                                                                                         E-mail Address

                                                                                                                      (213) 430-6000
                                                                                                                        Telephone number

                                         Duty to Avoid Unnecessary Expenses of Serving a Summons
        Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.


        "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.


        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

        If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
       Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 11 of 26. PageID #: 356




AO 399 (01/09) Waiver of the Service of Summons



                                       United States District Court
                                                                      for the
                                                             Northern District of Ohio

                   Town of Clinton, MA                                )
                           Plaintiff
                                                                      )
                               V.
                                                                      )      Civil Action No. 1:19-op-460&!^)3^
     Amerisourcebergen Drug Corp., et al.
                          Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
                             James C. Peterson
           (Name of the plaintiffs attorney or unrepresented plaintiff)

      1 have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

        I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      1 understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

                                                                                                                  cjfclU ft • KWAfe_
                                                                                                    Signature oftrieattorney or unrepresented party

           Janssen Pharmaceuticals, Inc.                                                                               Stella D. Kim
    Printed name ofparty waiving service ofsummons                                                                        Printed Name

                                                                                                                 O'Melveny & Myers LLP
                                                                                                                 400 South Hope Street
                                                                                                                 Los Angeles, CA 90071
                                                                                                                             Address

                                                                                                      skim@omm.com;oltemp@omm.eem
                                                                                                                         E-mail Address

                                                                                                                     (213) 430-6000
                                                                                                                       Telephone number

                                         Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.


       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.


       If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.


       If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
        Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 12 of 26. PageID #: 357




AO 399 (01/09) Waiver of the Service of Summons



                                       United States District Court
                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               V.
                                                                       )     Civil Action No. 1:19-op-46C^f
     Amerisourcebergen Drug Corp., et al.
                           Defendant                                   )

                                             WAIVER OF THE SERVICE OF SUMMONS
                             James C. Peterson
            (Name of the plaintiffs attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If 1 fail to do so, a
default judgement will be entered against me or the entity I represent.

Date:
            '      |                                                                                 Signature of the attorney or unrepresented party

 Ortho-McNeil-Janssen Pharmaceuticals, Inc.                                                                             Stella D. Kim
    Printed name ofparty waiving service ofsummons                                                                        Printed Name

 n/k/a Janssen Pharmaceuticals, Inc.                                                                           O'Melveny & Meyers, LLP
                                                                                                                400 South Hope Street
                                                                                                               Los Angeles, CA 90071
                                                                                                                              Address

                                                                                                       skim@omm.com;ekemp@omm.eom.
                                                                                                                         E-matl Address

                                                                                                                      (213) 430-6000
                                                                                                                        Telephone number

                                         Duty to Avoid Unnecessary Expenses of Serving a Summons
        Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.


        "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.


        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.


        If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 13 of 26. PageID #: 358
            Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 14 of 26. PageID #: 359


AO 399 (01/09) Waiver of the Service of Summons



                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )     Civil Action No. 1:19-op-46092
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

             1/3/2020                                                                                                /s/ Sean Morris
Date:
                                                                                                    Signature of the attorney or unrepresented party

              Endo Health Solutions Inc.                                                                            Sean O. Morris
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                       Arnold & Porter Kaye Scholer LLP
                                                                                                      777 South Figueroa Street, Ste. 4400
                                                                                                            Los Angeles, CA 90017
                                                                                                                            Address




                                                                                                                sean.morris@apks.com
                                                                                                                        E-mail Address

                                                                                                                     (213) 243-4000
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

        If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
            Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 15 of 26. PageID #: 360


AO 399 (01/09) Waiver of the Service of Summons



                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )    Civil Action No. 1:19-op-46092
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

             1/3/2020                                                                                                  /s/ Sean Morris
Date:
                                                                                                    Signature of the attorney or unrepresented party

              Endo Pharmaceuticals Inc.                                                                              Sean O. Morris
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                       Arnold & Porter Kaye Scholer LLP
                                                                                                      777 South Figueroa Street, Ste. 4400
                                                                                                            Los Angeles, CA 90017
                                                                                                                            Address

                                                                                                               sean.morris@apks.com
                                                                                                                        E-mail Address

                                                                                                                     (213) 243-4000
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

      If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 16 of 26. PageID #: 361


AO 399 (01/09) Waiver of the Service of Summons



                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )     Civil Action No. 1:19-op-46092
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

            1/3/2020                                                                                              /s/ Sean Morris
Date:
                                                                                                    Signature of the attorney or unrepresented party

        Par Pharmaceutical Companies, Inc.                                                                             Sean Morris
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                        Arnold & Porter Kaye Scholer LLP
                                                                                                        777 S. Figueroa Street, 44th Floor
                                                                                                            Los Angeles, CA 90017
                                                                                                                            Address




                                                                                                          sean.morris@arnoldporter.com
                                                                                                                        E-mail Address

                                                                                                                      213-243-4000
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

        If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
            Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 17 of 26. PageID #: 362


AO 399 (01/09) Waiver of the Service of Summons



                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )     Civil Action No. 1:19-op-46092
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

Date:       1/3/2020                                                                                              /s/ Sean Morris
                                                                                                    Signature of the attorney or unrepresented party

                Par Pharmaceutical, Inc.                                                                               Sean Morris
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                        Arnold & Porter Kaye Scholer LLP
                                                                                                        777 S. Figueroa Street, 44th Floor
                                                                                                            Los Angeles, CA 90017
                                                                                                                            Address




                                                                                                           sean.morris@arnoldporter.com
                                                                                                                        E-mail Address

                                                                                                                      213-243-4000
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

        If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
            Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 18 of 26. PageID #: 363


AO 399 (01/09) Waiver of the Service of Summons




                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )    Civil Action No. 1:19-op-46072
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

Date: 12/27/2019                                                                                  /s/ Timothy W. Knapp
                                                                                                    Signature of the attorney or unrepresented party
  Allergan Finance, LLC f/k/a Actavis Inc. f/k/a Watson
  Pharmaceuticals, Inc.                                                                                            Timothy W. Knapp
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                                  Kirkland & Ellis LLP
                                                                                                                   300 North LaSalle
                                                                                                                  Chicago, IL 60654
                                                                                                                            Address

                                                                                                         timothy.knapp@kirkland.com;
                                                                                                         michael.lefevour@kirkland.com
                                                                                                                        E-mail Address

                                                                                                                      312-862-2000
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

      If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 19 of 26. PageID #: 364


AO 399 (01/09) Waiver of the Service of Summons




                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )    Civil Action No. 1:19-op-46092
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

Date: 01/03/2020

                     Mallinckrodt LLC
      Printed name of party waiving service of summons




                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

      If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 20 of 26. PageID #: 365


AO 399 (01/09) Waiver of the Service of Summons




                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )    Civil Action No. 1:19-op-46092
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

Date:      01/03/2020

                        SpecGX LLC
      Printed name of party waiving service of summons




                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

      If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
           Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 21 of 26. PageID #: 366




 Town of Clinton, MA


                                                                   1:19-op-45920
Amerisourcebergen Drug Corp., et al.




         JAMES C. PETERSON




          11/25/2019
            CVS HEALTH CORPORATION
            Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 22 of 26. PageID #: 367


AO 399 (01/09) Waiver of the Service of Summons




                                                                       for the
                                                              Northern District of Ohio

                   Town of Clinton, MA                                 )
                           Plaintiff
                                                                       )
                               v.
                                                                       )    Civil Action No. 1:19-op-46092
       Amerisourcebergen Drug Corp., et al.                            )
                           Defendant                                   )
                                             WAIVER OF THE SERVICE OF SUMMONS
To:                          James C. Peterson
            (Name of the plaintiff's attorney or unrepresented plaintiff)

      I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

      I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an aswer or a motion under Rule 12 within 60 days
from 12/04/19, the date when this request was sent (or 90 days if it was sent outside the United States). If I fail to do so, a
default judgement will be entered against me or the entity I represent.

Date: December 6, 2019                                                                                     /s/ Kathleen L. Matsoukas
                                                                                                    Signature of the attorney or unrepresented party

H. D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Co.                                                          Kathleen L. Matsoukas
      Printed name of party waiving service of summons                                                                    Printed Name
                                                                                                              Barnes & Thornburg, LLP
                                                                                                              11 South Meridian Street
                                                                                                               Indianapolis, IN 46204
                                                                                                                            Address

                                                                                                         kathleen.matsoukas@btlaw.com
                                                                                                                        E-mail Address

                                                                                                                      317-236-1313
                                                                                                                       Telephone number

                                        Duty to Avoid Unnecessary Expenses of Serving a Summons
       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

       "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant's property.

    If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.

      If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file
a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
          Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 23 of 26. PageID #: 368


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         NorthernDistrict
                                                     __________   Districtofof__________
                                                                               Ohio

      In re: National Prescription Opioid Litigation                         )
                              Plaintiff                                      )
                                 v.                                          )    Civil Action No. 17-md-2804-DAP
                                                                             )
                             Defendant                                       ) This document applies to: Town of Clinton, MA v. Amerisourcebergen
                                                                               Drug Corp., et al, No. 1:19­op­46092

                                            WAIVER OF THE SERVICE OF SUMMONS

To:     James C. Peterson
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.




Date:          1/1/2020
                                                                                            Signature of the attorney or unrepresented party

P.J.C. Distribution, Inc. (d/b/a Rite Aid Dayville Distribution Center)                                   Elisa P. McEnroe
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                 Morgan, Lewis & Bockius, LLP
                                                                                                        1701 Market St.
                                                                                                    Philadelphia, PA 19103
                                                                                                                 Address

                                                                                               elisa.mcenroe@morganlewis.ccom
                                                                                                             E-mail address

                                                                                                           (215) 963-5917
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 24 of 26. PageID #: 369
02',),('
AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                         Northern District of Ohio
   Town of Clinton, MA
                                                                             )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 1:19-op-46072
Amerisourcebergen Drug Corp., et al.                                         )
                      Defendant                                              )

                                            WAIVER OF THE SERVICE OF SUMMONS
      JAMES C. PETERSON
To: __________________________________________
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
        jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        7KH&RXUW VPRUDWRULXPRQDOOILOLQJVLQFOXGHVDPRUDWRULXPRQWKHILOLQJRIDQVZHUVRUPRWLRQVXQGHUXQGHU5XOH
        'HIHQGDQWVZLOOQRWDQVZHURUPRYHXQGHU5XOHXQOHVVVRRUGHUHGE\WKH&RXUW7KHIDLOXUHWRILOHDQDQVZHURU
        PRWLRQXQGHU5XOHZLOOQRWEHJURXQGVIRUDGHIDXOWMXGJPHQW

Date:     1/6/2020                                                                                /s/ Tara A. Fumerton
                                                                                            Signature of the attorney or unrepresented party
:DOmDUW,QF and:DO0DUW6WRUHV(DVW/3                                                                Tara A. Fumerton
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                            Jones Day
                                                                                                         77 W. Wacker Dr.
                                                                                                         Chicago, IL 60601
                                                                                                                 Address

                                                                                                    tfumerton@jonesday.com
                                                                                                             E-mail address

                                                                                                           (312) 782-3939
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 25 of 26. PageID #: 370
02',),('
AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                         Northern District of Ohio
 Town of Clinton, MA
                                                                             )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No.         1:19-op-46072
Amerisourcebergen Drug Corp., et al.                                         )
                      Defendant                                              )

                                            WAIVER OF THE SERVICE OF SUMMONS
      JAMES C. PETERSON
To: __________________________________________
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
        jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        7KH&RXUW VPRUDWRULXPRQDOOILOLQJVLQFOXGHVDPRUDWRULXPRQWKHILOLQJRIDQVZHUVRUPRWLRQVXQGHUXQGHU5XOH
        'HIHQGDQWVZLOOQRWDQVZHURUPRYHXQGHU5XOHXQOHVVVRRUGHUHGE\WKH&RXUW7KHIDLOXUHWRILOHDQDQVZHURU
        PRWLRQXQGHU5XOHZLOOQRWEHJURXQGVIRUDGHIDXOWMXGJPHQW

Date:     12/3/2019                                                                                      /s/ Tara A. Fumerton
                                                                                            Signature of the attorney or unrepresented party
:DOmDUW,QF and :DO0DUW6WRUHV(DVW/3                                                                Tara A. Fumerton
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                            Jones Day
                                                                                                         77 W. Wacker Dr.
                                                                                                         Chicago, IL 60601
                                                                                                                 Address

                                                                                                    tfumerton@jonesday.com
                                                                                                             E-mail address

                                                                                                           (312) 782-3939
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case: 1:19-op-46072-DAP Doc #: 10-1 Filed: 03/04/20 26 of 26. PageID #: 371
